Citation Nr: 0111004	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-13 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether a premium paid by the surviving spouse for burial 
insurance was appropriately excluded as an unreimbursed 
payment for medical expenses in calculating the surviving 
spouse's monthly rate of improved death pension.  


REPRESENTATION

Surviving spouse represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.  He died on April [redacted], 1985.  The appellant is 
the surviving spouse's legal custodian, as reflected by a 
January 1998 certificate of record (VA Form 27-555; see also 
the rating action of December 1997, which found the surviving 
spouse incompetent to handle disbursement of funds).  

This matter came before the Board of Veterans' Appeals 
(Board) from a February 2000 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina that a premium paid for burial 
insurance was not included as an unreimbursed payment for 
medical expenses in determining the surviving spouse's rate 
of improved death pension.   


FINDINGS OF FACT

1.  The record reflects that the surviving spouse made a 
burial insurance premium payment in November 1998.

2.  Burial insurance premiums are not deductible medical 
expenses as contemplated in the applicable regulation 
regarding VA improved pension benefits.



CONCLUSION OF LAW

A premium paid in November 1998 by the surviving spouse for 
burial insurance was appropriately excluded as an 
unreimbursed payment for medical expenses in calculating the 
surviving spouse's monthly rate of VA improved death pension.  
38 U.S.C.A. § 1503 (West 1991); 38 C.F.R. §§ 3.272 (2000); VA 
Manual M 21-1, Part IV, § 16.31(b)(4).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that in April 1990, the veteran's 
surviving spouse was awarded VA improved death pension, 
effective from March 1989.  Generally, such pension is a 
benefit payable by the VA to surviving spouses of certain 
qualified veterans.  38 C.F.R. § 3.23.  38 U.S.C.A. 
§§ 1521(j), 1541 (West 1991).  The maximum pension rate is 
established pursuant to this law, and such rates are reduced 
by the amount of countable annual income of the surviving 
spouse.  38 C.F.R. §§ 3.23 (2000) 

It is noted that there will be excluded from the amount of an 
individual's annual income any unreimbursed amounts which 
have been paid within the 12-month annualization period for 
medical expenses regardless of when the indebtedness was 
incurred.  38 C.F.R. § 3.272(g) (2000).  Unreimbursed medical 
expenses will be excluded when all of the following 
requirements are met: (i) They were or will be paid by a 
veteran or spouse for medical expenses of the veteran, 
spouse, children, parents and other relatives for whom there 
is a moral or legal obligation of support;(ii) They were or 
will be incurred on behalf of a person who is a member or a 
constructive member of the veteran's or spouse's household; 
and (iii) They were or will be in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
veteran (including increased pension for family members but 
excluding increased pension because of need for aid and 
attendance or being housebound) as in effect during the 12-
month annualization period in which the medical expenses were 
paid. 38 C.F.R. § 3.272(g)(2) (2000).

In this case, the appellant asserts that the RO erred in not 
deducting a premium paid by the veteran's surviving spouse in 
November 1998 for "pre need" burial expenses (burial 
insurance).  In this regard, the record reflects that in 
November 1998 the surviving spouse made a burial insurance 
premium payment of over $6,000.  

However, while the regulations provide for a deductions for 
amounts paid by a surviving spouse for the veteran's burial, 
there are no such provisions for the situation presented here 
(i.e. where a spouse pays burial insurance premiums for her 
own behalf).  

In fact, VA Manual M 21-1 specifically provides that while 
medical expenses contemplated by 38 C.F.R. § 3.272 (i.e. are 
allowable medical deductions) include certain insurance 
premiums paid by a claimant, premiums paid for life insurance 
or burial insurance are not allowable medical expense 
deductions. See VA Manual M 21-1, Part IV, § 16.31(b)(4).

Considering the foregoing, the denial of a deduction 
associated with burial insurance premium payments was proper.  
See generally 38 C.F.R. § 3.272 (2000); VA Manual M 21-1, 
Part IV, § 16.31.  The Board emphasizes that it is legally 
bound in its decisions by applicable statutes, VA regulations 
and precedent opinions of the VA General Counsel.  
38 U.S.C.A. § 7104(a),(c) (West 1991 & Supp. 2000).

Finally, the Board notes that the Board notes that on 
November 9, 2000, the President signed H.R. 4864, the 
"Veterans Claims Assistance Act of 2000."  The purpose of 
this bill is to reverse the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, which 
held that the Secretary had no authority to provide 
assistance to a claimant whose claim was not "well 
grounded."  The bill also establishes a number of procedural 
requirements for VA in dealing with claims for benefits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

The RO has not had an opportunity to address this new 
legislation with regard to the appellant's claim.  However, 
by virtue of the April 2000 Statement of the Case, the 
appellant has been given notice of the reasons for the 
denial, and of the types of expenses that may be deducted 
from income when calculating VA pension benefits allowable.  
In any event, the Board is without authority to grant the 
benefit sought on appeal-indeed, the law precludes it.  
Where, as here, the law and not the evidence is dispositive, 
the appeal must be terminated or denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
As such, even if applicable, further development consistent 
with the dictates of Veterans Claims Assistance Act of 2000 
would not result in a different outcome of this matter.


ORDER

The appeal is denied for lack of legal merit. 



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

